Citation Nr: 1403172	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to August 1948.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2012, this matter was last before the Board, at which time the Board denied the claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR). An Order of the Court dated November 5, 2013, granted the motion and remanded the case to the Board

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that VA had failed in its duty to assist the appellant.  Specifically, the parties agreed that VA did not obtain the information necessary to ensure that the Veteran was provided an adequate examination, noting that VA examiners had indicated that an examination by an expert in conductive hearing loss was necessary to properly evaluate the Veteran's bilateral hearing loss.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, for the foregoing reasons, the matter must be remanded to afford the Veteran a VA examination to be conducted by an expert in conductive hearing loss.  

Also, in the JMR the parties agreed that the Board did not adequately address whether the Veteran's mixed hearing loss disability could be compensable under other diagnostic codes.  Specifically, the parties noted that the record demonstrated that the Veteran suffered from dizziness once a week since at least 2004 and that these complaints were made during the course of VA audiologic evaluation.  Upon remand, the examiner should address the question of whether the Veteran's service-connected bilateral hearing loss disability involves dizziness, such as a peripheral vestibular disorder or Meniere's Syndrome.  See 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records pertaining to the Veteran that are not already of record.

2.  Schedule the Veteran for an examination with an expert in conductive hearing loss to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

The expert is asked to address whether the Veteran's bilateral hearing loss is manifested by or involves dizziness and the expert is asked to render a diagnosis in this regard.  

The expert should also address any functional impairment resulting from the Veteran's hearing loss (sensorineural and conductive) and its effects on his ordinary activities.

In addition, audiological testing should be performed.  The examination report should set forth the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies and should provide results of a Maryland CNC word recognition test.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  Thereafter, readjudicate the issue on appeal, to include consideration of 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 in the evaluation of the present disability, claimed as bilateral hearing loss.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



